DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation of “a plurality of first electrodes attached to the flexible member, the first electrodes being spaced apart from each other along a predetermined plane; and a plurality of second electrodes spaced apart from each other along the predetermined plane, disposed in spaced face-to-face relation to the plurality of first electrodes” is ambiguous because it’s unclear how the plurality of first electrodes would be disposed in spaced face-to-face relation to the plurality of first electrodes. The claim seems to describe that the plurality of first and second electrodes are on the same the predetermine plane and also disposed face-to-face to each other. It’s unclear how the plurality of second electrode can be disposed face-to-face to the plurality of first electrodes and also on the same predetermined plane. Based on the disclosure, it is believed that the plurality of second electrode are either “disposed in face-to-face relation to the plurality of first electrodes” in the predetermined plane because the plurality of first and second electrodes are on the same “the predetermine plane” (1); or in face-to-face relation with each other in their respective opposing planes (2). Further clarification is respectfully requested. 
Furthermore, the recitation of “the one pair of the first electrodes being along a first of two straight lines extending along the predetermined plane while being orthogonal to each other” is indefinite. It’s unclear whether this limitation is describing that the pair of first electrodes are orthogonal to a first straight line (3) or that the straight lines are orthogonal to each other (4). Further clarification is respectfully requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (U.S. Pat. No. 9,700,258) (hereafter Jiang).
Regarding claim 1, Jiang teaches a triaxial force sensor for detecting forces in orthogonal triaxial directions based on changes in capacitance between electrodes, the triaxial force sensor comprising: 
a flexible member having dielectric properties and elasticity (i.e., solid continuous flexible means 176) (see Fig. 21); 
a plurality of first electrodes attached to the flexible member, the first electrodes being spaced apart from each other along a predetermined plane (i.e., The electrode part 178 has five separated conductive electrodes 74, 76, 78, 80, 82) (see Fig. 20); and 
a plurality of second electrodes spaced apart from each other along the predetermined plane (i.e., The electrode part 180 also contains five conductive electrodes 182, 184, 186, 188, 190) (see Fig. 20), disposed in spaced face-to-face relation to the plurality of first electrodes (see Fig. 21), and attached to the flexible member with the flexible member interposed between the second electrodes and the first electrodes (see Fig. 21), the second electrodes being configured to detect capacitances between the second electrodes and the first electrodes, 
the plurality of first electrodes including one pair of the first electrodes and the other pair of the first electrodes different from the one pair of the first electrode (i.e., The electrode part 180 also contains five conductive electrodes 182, 184, 186, 188, 190) (see Fig. 20), 
the one pair of the first electrodes being along a first of two straight lines extending along the predetermined plane (i.e., line 20) (see Fig. 20) while being orthogonal to each other (i.e., The electrode part 180 also contains five conductive electrodes 182, 184, 186, 188, 190) (see Fig. 20), 
the one pair of the first electrodes being arranged so that when a force in a direction along the first straight line acts on the flexible member, an area of each of the one pair of the first electrodes overlapping the second electrode when viewed from the second electrode side changes (i.e., ΔA) (see Fig. 1e), and 
the other pair of the first electrodes being along a second of the two straight lines (i.e., The electrode part 180 also contains five conductive electrodes 182, 184, 186, 188, 190) (see Fig. 20), 
the other pair of the first electrodes being arranged so that when a force in a direction along the second straight line acts on the flexible member, 
an area of each of the other pair of the first electrodes overlapping the second electrode when viewed from the second electrode side changes (i.e., the top two electrodes 76 partially overlap the bottom electrode. These electrodes are used to sense directional shear force. The top two electrodes for electrodes 76 provide differential capacitance change under X-directional shear) (see Column 12, lines 1-13; and Fig. 20-21).
Regarding claim 2, Jiang teaches that the plurality of the first electrodes is provided with a first central electrode located in a center when the plurality of the first electrodes is viewed from the second electrode side (i.e., conductive electrode 74) (see Fig. 20-21), and a plurality of first peripheral electrodes arranged around the first central electrode and including the one pair of the first electrodes and the other pair of the first electrodes (i.e., the separated conductive electrodes 76, 78, 80, 82) (see Fig. 20), and the plurality of the second electrodes is provided with a second central electrode located in a center when the plurality of the second electrodes is viewed toward the first electrodes and disposed to face the first central electrode (i.e., conductive electrode 182) (see Fig. 20-21), and a plurality of second peripheral electrodes arranged around the second central electrode and including four second electrodes that face the one pair of the first electrodes and the other pair of the first electrodes (i.e., the conductive electrodes 184, 186, 188, 190) (see Fig. 20).
Regarding claim 3, the plurality of the second electrodes is provided with a second central electrode located in a center when the plurality of the second electrodes is viewed toward the first electrodes (i.e., conductive electrode 182) (see Fig. 20-21), and a plurality of second peripheral electrodes arranged around the second central electrode (i.e., the conductive electrodes 184, 186, 188, 190) (see Fig. 20), and the plurality of the first electrodes is provided with the one pair of the first electrodes and the other pair of the first electrodes partially overlapping the second central electrode when the plurality of the first electrodes is viewed from the second electrode side (i.e., the separated conductive electrodes 76, 78, 80, 82) (see Fig. 20), and a plurality of first peripheral electrodes facing the plurality of second peripheral electrodes (see Fig. 21).
Regarding claim 4, Jiang teaches that the plurality of the second peripheral electrodes includes a pair of the second peripheral electrodes (i.e., the conductive electrodes 184, 186, 188, 190) (see Fig. 20), and the pair of the second peripheral electrodes are arranged along the second straight line with the first straight line between the pair of the second peripheral electrodes when viewed toward the plurality of the first peripheral electrodes (i.e., conductive electrodes 186 and 190) (see Fig. 20).
Regarding claim 5, Jiang teaches that the plurality of the second peripheral electrodes includes a pair of the second peripheral electrodes, and the pair of the second peripheral electrodes are arranged along the second straight line with the first straight line between the pair of the second peripheral electrodes when viewed toward the plurality of the first peripheral electrodes (i.e., conductive electrodes 186 and 190) (see Fig. 20).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855